Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-18-00747-CV

                             Marcelo GALVAN Jr. and Analicia R. Galvan,
                                          Appellants

                                                     v.

                       Cledson Macedo de CARVALHO and Kristina Carvalho,
                                           Appellees

                       From the 49th Judicial District Court, Webb County, Texas
                                 Trial Court No. 2018CVH001835-D1
                              Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 16, 2019

DISMISSED FOR WANT OF PROSECUTION

           On December 3, 2018, the trial court clerk filed a notification of late clerk’s record, stating

that the appellants had failed to pay or make arrangements to pay the fee for preparing the clerk’s

record. See TEX. R. APP. P. 35.3(a). On December 7, 2018, we ordered appellants to provide written

proof to this court by December 17, 2018 that either (1) the clerk’s fee had been paid or

arrangements had been made to pay the clerk’s fee for preparing the clerk’s record; or (2)

appellants were entitled to appeal without paying the clerk’s fee. Appellants have not responded

to our order. Therefore, this appeal is dismissed for want of prosecution. See TEX. R. APP. P.
                                                                                      04-18-00747-CV


37.3(b) (allowing dismissal of appeal for want of prosecution if clerk’s record is not filed due to

appellant’s fault); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if appellant fails

to comply with an order of this court). Costs of appeal are taxed against appellants. See TEX. R.

APP. P. 43.4.

                                                  PER CURIAM




                                                -2-